Citation Nr: 0202649	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-10 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, variously claimed as a hiatal hernia or an ulcer.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from January 1973 to December 
1975.

This appeal arises from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for service connection 
for hiatal hernia, also claimed as an ulcer condition, had 
not been submitted.

It is noted that service connection for an ulcer condition 
was denied by unappealed rating decisions in August 1983 and 
May 1984.  In December 1993, the veteran filed a claim for 
service connection for a hiatal hernia.  By rating decision 
in June 1994, it was determined that new and material 
evidence to reopen the claim for service connection for 
hiatal hernia (previously claimed as ulcer condition) had not 
been submitted, with notice to the veteran of this decision 
in July 1994.  A notice of disagreement to this rating action 
was filed in February 1995 and a statement of the case was 
issued on July 13, 1995.  A substantive appeal was filed on 
September 25, 1995, which was untimely, and therefore, the 
last final prior rating decision is the June 1994 rating 
action.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
United States Court of Appeals for Veterans Claims indicated 
that in determining whether new and material evidence has 
been submitted, it is necessary to consider the evidence 
added to the record since the last time a claim was denied on 
any basis.  Thus the Board will address the issue whether new 
and material evidence has been submitted since the last prior 
final rating decision in June 1994.

On August 10, 1999, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is of record.

By decision of the Board in January 2000, it was determined 
that new and material evidence to reopen a claim for service 
connection for a gastrointestinal disorder, variously 
classified as a hiatal hernia or an ulcer had not been 
submitted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, the veteran's attorney and the Office of 
General Counsel for VA filed Motions requesting that the 
Court vacate the decision by the Board and remand the case 
for additional development of the evidence and readjudication 
of the claim.  In part, these Motions were made as a result 
of a change in the law governing the issue on appeal.  In an 
Order in May 2001, the Court vacated and remanded the Board 
decision and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  Service connection for a gastrointestinal disorder 
claimed as an ulcer disorder was denied originally by the RO 
in August 1983.  The claim was again denied by rating action 
of May 1984.  The appellant was notified in that same month, 
and did not timely disagree.  

3.  In December 1993, the appellant submitted additional 
evidence in an effort to reopen her claim, but in June 1994 
the RO again denied the claim for a gastrointestinal 
disorder, claimed as a hiatal hernia, because the evidence 
submitted, while new, was not material in establishing that 
the disorder manifested during active service.  There was 
notice to the veteran in July 1994.  A timely substantive 
appeal was not filed and that decision became final.

4.  Evidence associated with the claims file since the June 
1994 rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for a gastrointestinal 
disorder, variously claimed as a hiatal hernia or an ulcer.


CONCLUSIONS OF LAW

1.  The June 1994 decision of the regional office that 
determined that there was no new and material evidence to 
reopen the claim for service connection for a 
gastrointestinal disorder, variously claimed as a hiatal 
hernia or an ulcer is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a gastrointestinal disorder, variously claimed 
as a hiatal hernia or an ulcer.  38 U.S.C.A. §§ 5103A, 5108 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.156(a), (c) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include that upon 
entrance examination in November 1972, no history of stomach 
trouble was noted and the veteran's abdomen and viscera were 
clinically evaluated as normal.  In August 1973, the veteran 
was seen with complaints of abdominal pain.  Probable urinary 
tract infection/could not rule out vaginitis was noted.  In 
June 1974, the veteran was seen with chest pain and 
stomachache.  In November 1974, the veteran was seen with 
recurrence of epigastric pain for two months.  She had been 
scheduled for a upper gastrointestinal series and did not 
show.  The impression included questionable etiology and 
questionable reliability.  An additional undated treatment 
record reveals that the veteran was seen with a history of 
epigastric pain for three to four months with occasional 
bilateral chest pain.  The impression was epigastric pain, no 
definite etiology by history or physical examination, and 
possible peptic ulcer disease, cholelithiasis, atypical 
costochondritis, or pancreatitis were noted.  In September 
1975, the veteran was seen with a six to seven month history 
of midline chest pain that radiated under both breasts and 
occasionally with lower abdominal cramps.  An oral 
gallbladder study from November 1975 was normal.  On 
separation examination in December 1975, the veteran's 
abdomen and viscera were clinically evaluated as normal.

In a copy of a November 1974 service medical record, 
submitted by the veteran, it was noted that the veteran was 
seen.  She had decreased pain on medication.  On examination, 
abdomen was normal.  The impression was of probable peptic 
ulcer disease.

By rating action of August 1983, service connection for ulcer 
condition, if existent, was denied.  A notice of disagreement 
was filed and in the Statement of the Case, it was determined 
that the claim had been denied on the basis that there was no 
evidence of record to show that the veteran had an ulcer 
condition or that if one was present that it was incurred 
during service or during the presumptive one year period 
after service.  A timely substantive appeal was not filed.  
It was noted that the separation examination was normal, and 
no post-service treatment was reported for many years after 
separation.

Included in the claims file was a VA treatment record from 
February 1979, which includes a physical examination that 
shows that the abdomen was flat, soft, nontender, no masses, 
and no hepatosplenomegaly.  There were no complaints 
referable to the digestive system.

By rating action of May 1984, service connection for ulcer 
condition was denied, it was noted that no medical evidence 
had been furnished which would warrant any change in the 
prior denial.  Notice was sent to the veteran in the same 
month.

In December 1993, the veteran filed a claim for service 
connection for hiatal hernia, received as part of the claim 
were copies of service medical records and VA treatment 
records from 1977 that include that the veteran was seen with 
complaints of substernal pain in the service with no apparent 
etiology.  She had not experienced the pain, until quite 
recently, for the past nine months.  The diagnoses included 
atypical chest pain.  Additional treatment records from 
September 1977 to December 1977 include that the veteran was 
seen with complaints of epigastric pain.

Associated with the claims file in January 1994 were private 
treatment records from G. W. L., M.D., dating from January 
1990 to September 1990 that include that in September 1990, 
the veteran was seen with complaints for pain in the lower 
stomach from menstruation and diarrhea and stomach cramps.  
On examination of the abdomen there was epigastric tenderness 
and upper quadrant tenderness.  The assessment included 
gastroenteritis and gastritis.  Two days later in September 
1990, it was included that the veteran had complaints to 
included abdominal pain.  The assessment included acute 
gastritis.  

Associated with the claims file in February 1994 were private 
treatment records from H. R. J., M.D., dating from June 1991 
to December 1993, that include that in January 1991, the 
veteran reported that her ulcer was bothering her.  She was 
not seen for treatment.  In May 1991, the veteran was seen 
for the first time with complaints of a burning sensation in 
the stomach.  She had a history of hiatal hernia and 
complained of post prandial problems with mild epigastric 
abdominal pain for seven days.  The assessments included non 
ulcer dyspepsia.  In November 1992, the veteran complained of 
sharp stomach pain when she would eat.  History of hiatal 
hernia was noted.  The diagnoses included gastroesophageal 
reflux disease.  In July 1993, the veteran was seen with 
complaints to include tightness in the chest, burning in the 
stomach, and diarrhea for one week.  On examination, it was 
noted that the veteran was a poor historian.  The assessment 
included acute gastroenteritis and history of hiatal hernia.

By rating action of June 1994, it was determined that new and 
material evidence adequate to reopen the claim for service 
connection for hiatal hernia (previously claimed as an ulcer 
condition) had not been submitted.  There was notice to the 
veteran of this decision in July 1994.  A timely appeal was 
not filed.

Evidence received subsequent to the June 1994 rating action 
includes the following:

Associated with the claims file in September 1995 were 
private treatment records dating from March 1983 to September 
1989 that include treatment for disabilities not at issue in 
the current appeal.  Additionally, of relevance, is a 
gallbladder series report from March 1983 that includes an 
impression of normal oral cholecystogram and an upper 
gastrointestinal series from March 1983 that includes an 
impression of gastric hypersecretions with prominence of the 
fundal rugae suggesting a degree of inflammation with 
possible superficial ulceration, otherwise normal.  Treatment 
records include that in March 1983, the veteran was seen with 
complaints that she had problem moving her bowels.  In April 
1983, she was about the same.  In June 1983, she was 
improved.  

Included in the claims file was a letter to the veteran's 
representative from a VA physician, wherein it was noted that 
the veteran had been in his care for approximately two years.  
Her active medical diagnoses included Crohn's disease, 
gastroesophageal reflux disease, hiatal hernia, and status 
post treatment for Hylicobacter Pylori.  Currently the 
veteran maintained a stable course with an occasional 
complaint of dyspepsia which was attributable to her 
diagnosis of gastroesophageal reflux disease.  Reportedly 
this complaint historically dated back to 1973.  

Received in June 1999 was a copy of a pay stub for the 
veteran from June 1975 which revealed that the veteran 
received pay for separate rations.

At the Board hearing in August 1999, the veteran testified 
that in service she received separate rations because she 
complained often of her stomach burning and was given a 
special diet.  She was not diagnosed in service but treated 
with medication.  She did not mention her complaints at the 
service separation examination because she noted that they 
would just tell her there was nothing wrong with her.  In 
service, her symptoms included diarrhea, bloating, and 
burning sensation in the stomach.  She had the same 
symptomatology currently, although worse.  She acknowledged 
the VA doctor's letter and stated that it said that her 
present gastrointestinal diagnosis was the same condition 
that she had in the military.  Post service, she did not see 
a provider for her complaints until 1977.  She reported that 
she had been misdiagnosed as having an ulcer when rather she 
had a hiatal hernia.  The problem would bother her if she 
would get excited or nervous.  She reported that all her 
records had been submitted with her claim.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard 
there has been notice as to information needed and there has 
been a rating decision, a statement of the case, and 
supplemental statements of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  The appellant and her representative through 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence submitted since the June 1994 RO 
decision includes private treatment records from March 1983 
to September 1989, an Army Leave & Earnings Statement, a 
letter from a VA physician, and the veteran's testimony at 
the Board hearing in August 1999.  The Army Leave & Earnings 
statement does not contain any findings with regard to a 
hiatal hernia or ulcer disorder in service, but shows that 
the appellant ate separate rations while in service.  The 
private treatment reports showed the presence of gastric 
hypersecretions with prominence of the fundal rugae, 
suggesting a degree of inflammation with possible superficial 
ulceration.  The letter from the VA doctor indicates that the 
appellant's current diagnoses include gastroesophageal reflux 
disease, hiatal hernia, and Hylicobacter pylori, and states 
that her complaints historically date back to 1973. 

With the above-cited facts for consideration, the Board will 
not reopen the claim.  

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the June 1994 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merit of this claim.  As alluded to above, 
the medical report from the VA doctor does not relate the 
appellant's hiatal hernia disorder to her military service.  
Moreover, the doctor's statement regarding the appellant's 
complaints, which merely transcribes her contentions without 
enhancement, cannot be considered medical evidence.  The 
doctor notes that the "complaint" historically dates to 
1973, rather than that a diagnosis dates to 1973 and further, 
the use of the term "historically" indicates that the 
statement by the doctor was based on the veteran's history as 
reported by her.  In fact, the sentence structure 
additionally emphasizes that there is no enhancement of the 
veteran's reported complaints with a relationship to any 
current diagnosis as there is a period between the diagnosis 
and the transcription of the veteran's reported complaint.  
As noted, there is no competent medical connection between 
any diagnoses noted by the doctor and the complaints that the 
veteran reported that she had since 1973.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence); Cf. Gahman v. West, 13 Vet. App. 
148 (1999) (presumption of soundness not rebutted when 
Medical Board statements only cite veteran's reported history 
not supported by clinical records).
 
Further, there is no indication that this statement is a 
clinical connection between any post service chronic 
disability and any current diagnoses, as it notes a current 
complaint and current diagnoses in addition to, but separate 
from, a reported history of complaints by the veteran.  
Absent is any clinical medical connection between the current 
symptomatology and any post service chronic condition.  See 
Savage v. Gober, 10 Vet. App. 188 (1997).  Again, this 
statement is not competent medical evidence and is such not 
material evidence to reopen the veteran's claim.

The private medical reports do not relate the appellant's 
hernia disorder to military service.  Likewise, the 
appellant's Army Leave & Earnings Statement does not show 
that the appellant suffered from a hernia or other 
gastrointestinal disorder while in service.  Although the 
evidence cited is "new" in the sense that it was not of 
record at the time of the prior denial of this claim, it 
would have to be probative, but the evidence simply does not 
provide a medical link showing that the treatment for a 
hiatal hernia years after service was attributable to an 
incident or event of the appellant's military service.

With respect to the above, the Board finds that the 
appellant's pleadings and statements, including her hearing 
testimony of August 1999, essentially reiterate her 
previously considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that she has a disability that 
was either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a 
gastrointestinal disorder, variously classified as a hiatal 
hernia or an ulcer.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a gastrointestinal 
disorder, variously classified as a hiatal hernia or an 
ulcer, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

